                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT E. MORRIS, #R71372,                         )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )       Case No. 17-cv-01166-JPG
                                                    )
 DR. JOHN TROST,                                    )
                                                    )
                Defendant.                          )

                                MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter comes before the Court for consideration of a Motion for Summary Judgment

filed by Defendant Dr. John Trost. (Doc. 25). For the reasons set forth below, the Motion shall

be GRANTED and this case DISMISSED with prejudice.

                                    PROCEDURAL HISTORY

       Plaintiff Robert Morris (Inmate No. R71372), is currently incarcerated at Stateville

Correctional Center. This lawsuit was severed from another suit he filed under 42 U.S.C. § 1983

for deprivations of his constitutional rights. Morris v. Lee, No. 17-cv-857-NJR-DGW (S.D. Ill.)

(“original action”). (Doc. 1). The instant action focuses on a single Eighth Amendment claim

against Defendant John Trost (“Dr. Trost”) for cancelling Plaintiff’s medical permit for two

mattresses when he transferred from Stateville Correctional Center (“Stateville”) to Menard

Correctional Center (“Menard”) in November 2016. (See Doc. 2). Plaintiff asserts that Dr. Trost

intentionally disregarded his permit and committed medical malpractice. (Id. at p. 10).

       On November 30, 2017, this Court screened the matter pursuant to 28 U.S.C. § 1915A and

recognized two separate claims, including an Eighth Amendment deliberate indifference claim

(Count 1) and an Illinois medical malpractice claim (Count 2). (Doc. 6). Count 1 survived

                                                1
screening, but Count 2 did not.1 (Id.). The Eighth Amendment deliberate indifference claim in

Count 1 is the only claim still at issue.

        On April 15, 2019, Dr. Trost filed a Motion for Summary Judgment on the merits of

Plaintiff’s claim, relying primarily on Dr. Trost’s affidavit (Doc. 26-1) and Plaintiff’s medical

records (Doc. 26-2). (See Docs. 25 and 26). Plaintiff filed a response in opposition to the motion

on April 22, 2019. (Doc. 28). His arguments are twofold. (Id.). First, Plaintiff believed that this

case settled until he received the summary judgment motion.2 (Id.). Second, Plaintiff has a copy

of the double mattress permit issued by Dr. Obaisi and relies on this permit to contradict all

arguments by Dr. Trost that such permits do not exist. (Id. at p. 15). He otherwise fails to dispute

any facts presented by Dr. Trost, which are summarized below.

                                            FINDINGS OF FACT

A.      The Parties

        Plaintiff Robert Morris is an inmate in the custody of the Illinois Department of Corrections

(“IDOC”) and was housed at Stateville and Menard during the events giving rise to this action.

(Doc. 2).

        Defendant John Trost is a medical doctor who was employed to provide medical care to

inmates at Menard at all times relevant to the Complaint. (Doc. 2). Dr. Trost declined to re-issue

a double mattress permit that Plaintiff received from Dr. Obaisi at Stateville in March 2016,

following Plaintiff’s transfer to Menard in November 2016. (Id.).



1
  The Illinois medical malpractice claim was dismissed without prejudice because Plaintiff failed to provide
the necessary affidavit and certificate of merit in support of the claim. He was given an opportunity to
revive Count 2 by filing the necessary documentation but ultimately failed to do so. (Docs. 6, 7, 10). This
claim shall now be dismissed with prejudice. (See Doc. 6, p. 7).
2
  Plaintiff attaches copies of letters from his attorney describing settlement negotiations in Case No. 17-cv-
857-NJR-GCS. (Doc. 28, pp. 10-13). Although the instant case may have been part of initial settlement
discussions, Case 17-857 ultimately settled on its own on November 14, 2019.

                                                      2
B.      Plaintiff’s Medical Care

        1.      Stateville

        While he was incarcerated at Stateville from January 2015 until November 2016, Plaintiff

complained of chronic back and neck pain that had been present for seven years. (Doc. 26-1, ¶ 6).

Despite increasing complaints of pain, he consistently reported no injury, no tenderness, and no

limitations to his range of motion. (Id.). He ambulated without assistance and had a steady gait.

(Id.). He also engaged in intense daily exercise (e.g., 1,000 pushups, 1,000 dips, and 1,000 sit ups

daily). (Id. at ¶ 9).

        Plaintiff was seen by Stateville’s medical staff on a near-monthly basis. (Doc. 26-1, ¶¶ 6-

27). He initially declined offers of Tylenol and Ibuprofen to treat his pain. (Id. at ¶¶ 7, 13). In

early April 2015, a physician’s assistant noted that he did not require Robaxin, a muscle relaxant

used to treat muscle spasms and pain. (Id.). Later the same month, Plaintiff began telling his

providers that he did not get his Robaxin and needed it. (Id. at ¶¶ 10, 12). In July 2015, Plaintiff

reportedly found an extra mattress and told a medical provider he needed a medical permit for it.

(Id. at ¶ 12). By November 3, 2015, Dr. Obaisi diagnosed Plaintiff with chronic low back pain

and prescribed him Robaxin. (Id. at ¶ 15).

        In early 2016, Plaintiff told a nurse that his double mattress also helped with pain. (Id. at

¶ 18). The following month, Plaintiff stated that he required Robaxin and a double mattress permit.

(Id. at ¶¶ 20-21). At the same time, Plaintiff still performed up to 1,000 pushups, sit ups, and dips

each day. (Id.). X-rays of his upper back, lower back, and neck were negative. (Id. at ¶¶ 19, 21).

By March 2016, Dr. Obaisi nevertheless diagnosed Plaintiff with upper extremity neuropathy and

chronic back pain and ordered a 90-day prescription for Neurontin, a 30-day prescription for

Robaxin, and a 12-month double mattress permit. (Id. at ¶¶ 21-22). In June 2016, Dr. Obaisi



                                                 3
issued Plaintiff a 6-month prescription for Neurontin. (Id. at ¶ 25). In July 2016, Plaintiff was

given more Robaxin. (Id. at ¶ 26). In August 2016, Dr. Obaisi issued another 6-month prescription

for Neurontin and a 2-month prescription for Robaxin. (Id.).

       2.      Menard

        Plaintiff transferred to Menard on November 23, 2016. (Doc. 26-1, ¶¶ 28-29). A Stateville

Transfer Screening3 completed one day earlier mentions nothing about Plaintiff’s back pain, his

prescriptions for Neurontin or Robaxin, or his double mattress permit. (Id. at ¶ 28). A Menard

Intake Screening completed on the date of his transfer states that all medications listed on

Stateville’s Transfer Screening should be continued. (Id. at ¶ 29).

       Plaintiff submitted a written request for Neurontin and a double mattress to Menard’s

healthcare unit (“HCU”). (Id. at ¶ 30). Two days later, a nurse reinstated his prescription for

Neurontin on November 26, 2016. (Id. at ¶¶ 31-32). He was scheduled to meet with Dr. Trost to

discuss his double mattress request but the doctor was unable to meet with him as planned on

November 30, 2016. (Id. at ¶ 33).

       Dr. Trost met with Plaintiff on December 7, 2016. (Id. at ¶ 34). The doctor issued him a

6-month prescription for Robaxin but denied his requests for a double mattress. (Id.). Dr. Trost

noted that such a permit “doesn’t exist.” (Id.). Trost later explained that the form used for issuance

of medical permits included no option for a double mattress, and he had never heard of an inmate

receiving permission for a double mattress at Menard. (Id.). In fact, the form offers an option for

“other” permits, and Dr. Obaisi completed this section when issuing the double mattress permit.

(See Doc. 28, p. 15).




3
   However, several other medications are noted, including Vistaril (antihistamine), Remeron
(antidepressant), Geodon (antipsychotic), and Effexor (antidepressant). (Id.).

                                                  4
       Plaintiff met with a nurse for a wellness check on December 31, 2016. (Doc. 26-1, ¶ 35).

He had no complaints. (Id.). Dr. Trost met with Plaintiff one final time on February 22, 2017,

and renewed his prescription for Neurontin. (Id. at ¶ 36). Dr. Trost left his position as Menard’s

Medical Director on March 17, 2017. (Id. at ¶ 37).

       In his affidavit, Dr. Trost opines that a double mattress does not qualify as medical

treatment for back pain. (Id. at ¶¶ 34, 38). Treatment options include pain relievers, muscle

relaxers, education, exercise, physical therapy, and surgery. (Id. at ¶ 34). Plaintiff’s specific

treatment plan included Neurontin, a nerve pain medication, and Robaxin, a muscle relaxer. (Id.

at ¶ 38). To the extent Dr. Obaisi believed a double mattress was medically necessary, Dr. Trost

simply disagreed with his opinion regarding treatment. (Id.).

                                      LEGAL STANDARDS

       Summary judgment is appropriate only if the moving party can show “there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a); Celetex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party has the burden

of establishing that no material facts are genuinely disputed. Lawrence v. Kenosha Cty., 391 F.3d

837, 841 (7th Cir. 2004). Any doubt about the existence of a genuine issue must be resolved in

favor of the nonmoving party. Id.

       When presented with a motion for summary judgment, the Court does not decide the truth

of the matters presented, and it cannot “choose between competing inferences or balance the

relative weight of conflicting evidence.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); Hansen v. Fincantieri Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014) (citations

omitted). The Court must instead “view all the evidence in the record in the light most favorable

to the non-moving party and resolve all factual disputes in favor of the non-moving party.”



                                                5
Hansen, 763 F.3d at 836. If the “evidence is such that a reasonable jury could return a verdict for

the nonmoving party[,]” then a genuine dispute of material fact exists. Zaya v. Sood, 836 F.3d

800, 804 (7th Cir. 2016).

                                           DISCUSSION

       The Eighth Amendment prohibits cruel and unusual punishment of convicted persons. See

U.S. CONST., amend. VIII. It safeguards inmates against pain and suffering that serves no

penological purpose. Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011) (citing Estelle v. Gamble,

429 U.S. 97, 103 (1976)). The Court applies a two-part analysis to Eighth Amendment claims of

inadequate medical care. Greeno v. Daley, 414 F.3d 645, 652-53 (7th Cir. 2005). First, the Court

must determine whether the plaintiff suffered from a sufficiently serious medical condition, from

an objective standpoint. Id. The parties do not dispute that Plaintiff’s back pain qualifies as a

sufficiently serious medical condition for purposes of his claim. Second, the Court must determine

whether each defendant responded with deliberate indifference, from a subjective standpoint. Id.

This case hinges on the second question--that is, whether Dr. Trost responded to Plaintiff’s serious

medical condition with deliberate indifference when the doctor refused to re-issue him a double

mattress permit.

       A defendant is deliberately indifferent when he knows of a serious risk to the prisoner’s

health but consciously disregards the risk. Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063,

1073 (7th Cir. 2012) (citation omitted). Negligence, gross negligence, or even recklessness does

not support an Eighth Amendment claim. Collins v. Seeman, 462 F.3d 757, 762 (7th Cir. 2006).

The deliberate indifference standard “approaches intentional wrongdoing.” Holloway, 700 F.3d

at 1073.




                                                 6
       The undisputed facts in this case reveal nothing more than a disagreement regarding the

proper course of treatment between two medical professionals, Dr. Obaisi and Dr. Trost. Even if

the Court assumes that Dr. Obaisi issued the permit (and did so regularly for Stateville inmates),

no reasonable jury could find that Dr. Trost’s contrary opinion amounted to deliberate indifference.

Inmates are not entitled to demand specific treatment or “to the best care possible.” Forbes v.

Edgar, 112 F.3d 262, 267 (7th Cir. 1997). They are entitled to “reasonable measures to meet a

substantial risk of serious harm.” Id. at 267. Standing alone, a disagreement between two medical

providers about treatment is insufficient to support a deliberate indifference claim. Lockett v.

Bonson, 937 F.3d 1016, 1023 (7th Cir. 2019); Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).

The Seventh Circuit has characterized such cases “not [as] deliberate indifference to a serious

medical need, but as a challenge to a deliberate decision by a doctor to treat a medical need in a

particular manner.” Lockett, 937 F.3d at 1023 (quoting Snipes v. DeTella, 95 F.3d 586, 591 (7th

Cir. 1996) (internal quotation marks omitted)). When presented with such cases, the court should

defer to a medical professional’s treatment decision “unless no minimally competent professional

would have so responded under those circumstances.” Id.; Pyles, 771 F.3d at 409.

       Whether a double mattress permit in combination with prescription drug treatment (or

some other form of treatment altogether) is indicated is a “classic example” of a “matter for

medical judgment.” West v. Matz, 740 F. Appx. 103, 104 (7th Cir. 2018) (quoting Estelle, 429

U.S. at 107). While “poor medical judgment does not amount to medical deliberate indifference,

it can rise to the level of negligence.” Id.   As previously stated, however, this case does not

involve a medical negligence claim because Count 2 has already been dismissed. (See Doc. 6).

       Based on the foregoing discussion, the Court finds that Dr. Trost is entitled to summary

judgment on the merits.



                                                 7
                                            DISPOSITION

       IT IS HEREBY ORDERED that the Motion for Summary Judgment (Doc. 25) is

GRANTED. COUNT 1 is DISMISSED with prejudice against Defendant DR. JOHN TROST.

COUNT 2 is also DISMISSED with prejudice against Defendant DR. JOHN TROST (see Doc.

6) (dismissal of claim will become with prejudice upon expiration of the deadline for filing the

required affidavit and certificate of merit).

       The Clerk is DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 3/31/2020                             s/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    United States District Judge




                                                8
